Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
	The present application is a divisional of a parent application no. 16/037,504, which has issued as Patent No. US 10,847,471.
	Currently, claims 1-20 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 10/26/2020 ("10-26-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 10-26-20 IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 3 is indefinite, because it is unclear what “the interconnect bridge” is referring to as there is no antecedent basis for it.  For the purpose of advancing the examination of the instant application, it has been assumed to be "an interconnect bridge."
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0145145 A1 to Tsuyutani et al. ("Tsuyutani").
Figs. 3C and 5C of Tsuyutani are provided to support the rejection below:


    PNG
    media_image2.png
    176
    301
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    152
    241
    media_image3.png
    Greyscale

Regarding independent claim 1, Tsuyutani teaches a method for manufacturing an electronic device (see FIG. 4C; see also FIG. 3C), comprising:
coupling a fiducial mark 11a (para [0047] - "alignment marks 11a") to a substrate 10 or 2, 4, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4."), wherein coupling the fiducial mark 11a to the substrate 10 or 2, 4, 10 includes:
	coupling a layer of conductive material 11 (para [0047] - "copper foil 11") to the substrate 10 or 2, 4, 10, wherein the layer of conductive material 11 defines a void 11a in the layer of conductive material 11; and
	coupling a filler material 12 (para [0049] - "an uncured resin sheet 12") to the layer of conductive material 11, wherein the filler material 12 is positioned in the void 11a defined in the layer of conductive material 11.
Regarding claim 2, Tsuyutani teaches the substrate 2, 4, 10 that defines a cavity in the substrate 2, 4, 10, and the fiducial mark 11a is positioned proximate (near) the cavity G (para [0054] - "gap G").
Regarding claim 3, Tsuyutani teaches coupling a semiconductor die 3 (para [0044] - "IC chip 3") to the substrate 2, 4, 10, including: positioning the semiconductor die 3 in the cavity G defined by the substrate 2, 4, 10, wherein the fiducial mark 11a positioned proximate (near) the cavity G is referenced to determined a position of the interconnect bridge 8b (para [0059] - "via-hole conductors 8b") with respect to the cavity G defined by the substrate 2, 4, 10. 
Regarding claim 4, Tsuyutani teaches exposing the electronic device with light provided by a light source (para [0048] - "The alignment marks 11a may be made by such methods...laser processing..."; see also para [0058]). 
Regarding claim 5, Tsuyutani teaches the light that is incident upon an exposed surface of the electronic device (para [0048] - "The alignment marks 11a may be made by such methods...laser processing..."; see also para [0058]).
Regarding claim 6, Tsuyutani teaches the light source (laser) that provides ultraviolet, visible light, or infrared light (Since the claimed electromagnetic light spectrum spans ultraviolet, visible and infrared, the laser as disclosed in para [0048] or [0058] more likely than not would be ultraviolet, visible or infrared light.). 

Regarding independent claim 7, Tsuyutani teaches a method of fabricating an electronic device (see FIG. 4C; see also FIG. 3C), comprising:
forming a cavity G (para [0054] - "gap G") in a substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4."; para [0040] - "The upper insulating layer 5"), the substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4.") including one or more layers, the one or more layers including a dielectric material 5 and one or more 
forming a layer of conductive material 11 (para [0047] - "copper foil 11"), wherein the layer of conductive material 11 defines a void 11a (para [0047] - "alignment marks 11a") in the conductive material 11; and
forming a fiducial mark 11a, 4 including a filler material 4 (para [0040] - "...it is particularly preferred that the upper insulating layer 5 be made of the same material as that of the lower insulating layer 4."; para [0041]) positioned in the void 11a defined by the conductive material 11 and coupled to the layer of conductive material 11, wherein the fiducial mark is positioned proximate the cavity G defined in the substrate 2, 4, 10, and wherein the filler material 4 (para [0041] - "epoxy resin...polyimide resin...") has a lower reflectivity in comparison to the conductive material 11 (copper foil) to provide a contrast with the conductive material 11.
Regarding claim 8, Tsuyutani teaches the semiconductor die that is positioned in the cavity G and coupled to the substrate 2, 4, 5, 10.
Regarding claim 9, Tsuyutani teaches the semiconductor die 3 that is a first semiconductor die.
A limitation of "and the first semiconductor die is adapted to electrically interconnect a second semiconductor die and a third semiconductor die" does not distinguish the claimed method over that of Tsuyutani, because the limitation is directed to an intended use of the first semiconductor die. Claim 9 does not appear to require that a second semiconductor die and a third semiconductor die are structural elements of claim 9. 
Regarding claim 10, Tsuyutani teaches the fiducial mark 11a, 4 is adapted to locate the semiconductor die 3 with respect to the cavity G defined in the substrate 2, 4, 5, 10.
Regarding claim 11, Tsuyutani teaches the cavity defined by the substrate 2, 4, 5, 10 that is rectangular (see Fig. 2), and the fiducial mark 11a, 4 is positioned proximate (near) a second side of the corner. 
Regarding claim 12, Tsuyutani teaches the fiducial mark 11a, 4 that is a first fiducial mark, and the first fiducial mark that is positioned proximate (near) a first side of the corner (see Fig. 2), and further comprising a second fiducial mark 11a, 4 (another one), wherein the second fiducial mark 11a, 4 is positioned proximate a second side of the corner (see Fig. 2). 
Regarding claim 13, Tsuyutani teaches the cavity G defined in the substrate 2, 4, 5, 10 that extends only partially through a thickness of the substrate 2, 4, 5, 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyutani in view of Pub. No. US 2016/0086894 A1 to Rorane et al. ("Rorane").
Regarding independent claim 14, Tsuyutani teaches a method of fabricating an electronic device (see FIG. 4C; see also FIG. 3C), comprising:
providing a IC embedded substrate (para [0030]; see Fig. 6B for example), the IC embedded substrate comprising:
a substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4."; para [0040] - "The upper insulating layer 5"), the substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4.") including one or more layers, the one or more layers including a dielectric material 5 and one or more electrical traces 8b (para [0042] - "via-hole conductors 8b"), wherein the cavity G is adapted to receive a semiconductor die 3 (para [0044] - "IC chip 3");
a cavity G (para [0054] - "gap G") defined in the substrate 2, 4, 5, 10, wherein the cavity is adapted to receive a semiconductor die 3;

a fiducial mark 11a, 4 including a filler material 4 (para [0040] - "...it is particularly preferred that the upper insulating layer 5 be made of the same material as that of the lower insulating layer 4."; para [0041]) positioned in the void 11a defined by the conductive material 11 and coupled to the layer of conductive material 11, wherein the fiducial mark is positioned proximate the cavity G defined in the substrate 2, 4, 10, and
wherein the filler material 4 (para [0041] - "epoxy resin...polyimide resin...") has a lower reflectivity in comparison to the conductive material 11 (copper foil) to provide a contrast with the conductive material 11.
Tsuyutani does not teach that the IC embedded substrate is a processor. Tsuyutani does not teach providing a chipset and coupling the processor to the chipset.
Rorane teaches providing a processor 504 having an integrated circuit package having the embedded die package  (para [0042]; see also para [0044]), and the processor 504 being coupled to the chipset (see Fig. 5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Tsuyutani incorporating the IC embedded substrate in a processor taught by Rorane and to couple the processor to a chipset taught by Rorane, so as to provide a computing device depending on its intended applications to be put in a form of, among other things, a laptop or a smartphone (para [0045]). 
Regarding claim 15, the combination above teaches coupling a display device TOUCHSCREEN DISPLAY to the chipset CHIPSET (see Fig. 5 of Rorane).
Regarding claim 17, the combination above teaches coupling a storage medium DRAM and/or ROM to the chipset CHIPSET.
Regarding claim 18, the combination above teaches coupling a keyboard/mouse to the chipset CHIPSET (Rorane, para [0045] - "...the computing device 500 may be a laptop, a netbook, a notebook, an ultrabook...a desktop computer...")
Regarding claim 19, the combination above teaches coupling a network to the chipset CHIPSET (Rorane, para [0041] - "The communication chip 506 enables wireless communications for the transfer of data to and from the computing device 500."). 
Regarding claim 20, the combination above teaches the electronic device that is selected from the group consisting of a desktop computer, a laptop computer, a netbook, a tablet, a notebook computer, a personal digital assistant (PDA), a server, a workstation, a cellular telephone, a mobile computing device, and a smart phone (Rorane, para [0045] - "...the computing device 500 may be a laptop, a netbook, a notebook, an ultrabook, a smartphone...a desktop computer...").

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyutani in view of Rorane and a first examiner's assertion of official notice ("Official Notice 1").
Regarding claim 16, the combination above does not disclose coupling a Smart TV to the chipset CHIPSET.
However, the examiner takes an official notice of the fact that a Smart TV is well known in the semiconductor art. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Patent No. US 9,735,114 B1 to Xu et al.
Patent No. US 6,756,158 B2 to Yan
Pub. No. US 2015/0348904 A1 to Huang et al.
Pub. No. US 2015/0122698 A1 to Ho et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.